                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

JIM CLAYPOOL                                       §
        Plaintiff,                                 §
                                                   §
v.                                                 §       Civil Action No. 1:19-CV-867-RP
                                                   §
STEADFAST INSURANCE COMPANY                        §
                      Defendant.                   §


                       PLAINTIFF’S DEMAND FOR JURY TRIAL

        Plaintiff, Jim Claypool, asserts his right under the Seventh Amendment to the U.S.

Constitution and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury

on all issues.



                                                   Respectfully submitted,
